Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In re the Commitment of Ronald Ray Riggs              Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 2017-
No. 06-18-00073-CV                                    2072-B). Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
                                                      Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED APRIL 11, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk